DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for use of “an oxygen saturation degree”. It is entirely unclear what this might be, as this is not a term used in the art. It is not clear if this is somehow related to temperature, or intends to use a degree/level of oxygen saturation (or how that might be expressed if so). Oxygen saturation is usually expressed as a percentage; for the purposes of examination it will be treated as such but correction is required.
Claim 1 recites “calculate a shock index of each of the plurality of patients based on the obtained first data, the shoch index being calculated…”. This should recite “shock.
Claim 1 calls for obtaining second data from an additional patient “at a predetermined time interval”. It is unclear how many measurements are to be obtained – being at a time is a single point in time, but an interval inherently extends over a period of time. Is the data a single data value averaged or otherwise derived from measurements taken over the time interval? Or does the second data comprise multiple data points measured over that predetermined time interval? Or is the second data taken “at a predetermined time”? 
Further, the claim then calls for the invention to “successively draw plots” on the model. Drawing plots is generally considered the creation of an entire graphic representation like a chart or the aforementioned model. It is additionally unclear what is meant by “successively” drawing these “plots”. It appears that the claim might intend to obtain multiple measurements over the time interval and to plot each of these measurements as points on the model; for the purposes of examination it will be treated as such but correction is required.
Claim 1 then calls for estimating whether the patient is in a “severity condition”. This has grammatical and clarity issues. A “severity condition” would be better expressed as a “condition of severity”; however, it is unclear what is intended by “severity”. More conventional terms might be “critical condition”, “adverse condition”, or “worsening condition”; for the purposes of examination the claim will be treated as though reciting “adverse condition” but clarification is required.
Claim 1 concludes by identifying this condition “based on a plot state of the drawn plots in the first region”. This phrasing is unclear; it appears that the intent is to identify the condition when some minimum amount of plotted points are within the first region. For the purposes of examination the claim will be treated as such, but correction is required.
These issues are also all found in claims 7 and 11.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The claims cannot be further examined on the merits at this time.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7, 8, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) estimating whether a patient is in a severe or adverse condition by comparing indexes computed from the patient’s measured data to historical population data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the determination of the patient’s condition does not result in the improvement of any technology, is not used to effect any treatment, is not applied with any particular machine, does not effect any transformation, and is not applied in any meaningful way beyond generally linking the abstract idea to a generic technological environment (memory and processor) for performance of the abstract idea itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited memory and processor are wholly generic and conventional computing devices which do no more than automate the abstract idea itself (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim elements do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as they are also directed to aspects of the abstract idea of estimating the “severity condition”.

Response to Arguments
Applicant's arguments filed 1 June 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 112, the Examiner notes that the extensive amendments to the claims may have resolved the previous issues but have also presented numerous new issues, as noted above.
Regarding the rejection under 101, Applicant argues that the claims are more than an abstract idea because they “recite detailed processes performed by a processor”. This is not how claims are evaluated to determine whether they are directed to statutory subject matter. Applicant then generally asserts that the claims integrate the judicial application into a practical application without actually identifying any specific practical application, and that the dependent claims are directed to a “machine”, none of which are accurate assessments of the claims as presented. As noted above, the claims are directed to the abstract idea of estimating a “severity condition” based on analysis of received data which happens to be automated by executing the estimation using a generic processing device; no part of this involves a practical application and the inventive concept is not a machine. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0302671 to Shariff, 7788038 to Oshita, 2009/0094053 to Jung, 2017/0053077 to Osypka, 2010/0261977 to Seely, 2010/0233793 to Tsutsui, 2013/0006062 to Szu, which all are also drawn to plotting indices derived from patient measurement data against each other to evaluate the severity of a patient’s condition. No art has been applied against the claims at this time; however, as they are rejected under 112 and 101 above they are not presently allowable and the question of prior art will be revisited upon resolution of these other issues.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791